4 So.3d 786 (2009)
C.N., father of J.E.K., a child, Appellant,
v.
FLORIDA DEPARTMENT OF CHILDREN AND FAMILIES, Appellee.
No. 1D08-5475.
District Court of Appeal of Florida, First District.
March 17, 2009.
Doris Rompf, Jacksonville, for Petitioner.
Lori Lee Fehr, Appellate Counsel, Department of Children and Families, Pensacola, for Respondent.
PER CURIAM.
Upon the Department of Children and Families' proper concession of error, the final judgment for termination of parental rights as to appellant is hereby quashed. This case is remanded to the lower tribunal for further proceedings.
DAVIS, BENTON, and PADOVANO, JJ., concur.